
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1587
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Bishop of Utah
			 (for himself, Mrs. Blackburn,
			 Mr. Culberson,
			 Mr. Lamborn,
			 Mr. Garrett of New Jersey,
			 Mr. Chaffetz,
			 Mr. McClintock,
			 Mrs. Lummis,
			 Mr. Neugebauer,
			 Mr. Conaway,
			 Mr. Pence,
			 Mr. Price of Georgia,
			 Mr. Hensarling,
			 Mr. Pitts,
			 Mr. Latta,
			 Mr. Bartlett,
			 Mr. Coffman of Colorado,
			 Mr. Tiahrt,
			 Mr. Cassidy,
			 Mr. Graves of Georgia,
			 Mr. Gingrey of Georgia, and
			 Mrs. McMorris Rodgers) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing that the cause of liberty
		  demands that government should be made accountable again to the consent of the
		  governed, and calling for the real decentralization of power through the
		  restoration of American federalism.
	
	
		Whereas this is a Nation of States, and federalism is
			 central to the structure of government and the very definition of American
			 constitutionalism;
		Whereas as James Madison famously noted in The Federalist,
			 The powers delegated by the proposed Constitution to the federal
			 government are few and defined, and that Those which are to
			 remain in the State governments are numerous and indefinite.;
		Whereas throughout American history and the laws of the
			 United States, most powers of government and as a result the decisions that
			 affect citizens’ day-to-day lives were to be made at the State level;
		Whereas the relationship between the Federal Government,
			 the several States, and the sovereign people is summed up most succinctly in
			 the Tenth Amendment, The powers not delegated to the United States by
			 the Constitution, nor prohibited by it to the States, are reserved to the
			 States respectively, or to the people.;
		Whereas the structural division of powers and functions
			 between the Federal Government and the several States provides a double
			 security against abusive government by causing each level of government to
			 check the other in the name of upholding the rights and protecting the
			 liberties of the people of the United States;
		Whereas in recognizing and protecting a sphere of State
			 autonomy and local self-government, federalism has expanded liberty,
			 accommodated a vast diversity of opinions, and fostered an extensive array of
			 policy innovations in addressing and solving many of the Nation’s greatest
			 challenges;
		Whereas ever-increasing amounts of regulations and laws
			 emanating from the Federal Government, occurring in stages over the whole
			 course of the 20th century but gathering particular momentum with the expansion
			 of regulatory government in the 1960s, have centralized and bureaucratized
			 political rule in the United States, undermining the balance of federalism and
			 threatening self-government;
		Whereas under the current Administration, the ideology of
			 big government has found a new voice and a new sponsor, and the results, from
			 massive spending to the takeover of whole industries to new regulatory
			 initiatives to the explosion of debt, have been especially threatening and
			 destructive to the idea and structural integrity of federalism;
		Whereas in an atmosphere where courts and the executive
			 seem to be moving in the opposite direction, a new Congress must take upon
			 itself the responsibility to limit the scope of Federal powers and extend the
			 ability of the several States to assert their legitimate powers, and thereby
			 provide for the dynamism, opportunities, and creativity needed to solve
			 problems, foster prosperity, and get the United States moving in the right
			 direction; and
		Whereas there are many policy areas that have become
			 Federal Government concerns but are better dealt with at the State and local
			 levels of government, the devolution of which will provide the dynamism,
			 opportunities, and creativity in solving problems and fostering prosperity in
			 the United States: Now, therefore, be it
		
	
		That—
			(1)the House of Representatives—
				(A)recognizes that the cause of liberty
			 demands that government should be made accountable again to the consent of the
			 governed, bringing it closer to the people and returning to them control over
			 their lives while making it better able to solve their problems and serve their
			 common good; and
				(B)recognizes the
			 historic and continuing importance of federalism and reaffirms its commitment
			 to safeguard and uphold constitutional government as defined by the Tenth
			 Amendment to the United States Constitution; and
				(2)it is the sense of
			 the House of Representatives that—
				(A)this situation
			 requires, and the very future of freedom and limited government depends on, a
			 restoration of American federalism and a real decentralization of government
			 power and vast areas of policymaking from the Federal Government to States,
			 local communities, neighborhoods, families, and individual citizens; and
				(B)while recognizing that the restoration of
			 federalism will require a widespread and extensive restructuring of Federal
			 Government operations and that not all or even most of the solutions come from
			 the national capital, the best path toward achieving the goal of real
			 structural reform is through practical but significant policy reforms that will
			 allow the several States to prove the virtues of federalism and thereby build a
			 new nationwide consensus for decentralizing political power in the United
			 States.
				
